Citation Nr: 0615384	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression claimed 
as secondary to service-connected hearing loss and cervical 
spine disabilities.

2.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss.

3.  Entitlement to a rating in excess of 10 percent prior to 
June 28, 2003, and in excess of 20 percent after June 27, 
2003 for cervical strain.

4.  Entitlement to an effective date prior to June 28, 2003 
for a 20 percent rating for cervical strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In a May 2002 rating decision issued in June 2002, 
the RO affirmed the respective 10 percent and noncompensable 
disability ratings for the veteran's cervical strain and 
bilateral high frequency hearing loss.  In a September 2004 
rating decision, the RO assigned a 20 percent rating for 
cervical strain, effective from June 28, 2003.  In a May 2005 
rating decision, the RO denied service connection for major 
depressive disorder, recurrent, moderate.  In an October 2005 
statement of the case (SOC), the RO denied the veteran's 
claim for an effective date earlier than June 28, 2003 for a 
20 percent rating for his cervical strain.

The issue of entitlement to an earlier effective date for a 
20 percent rating for cervical strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  There is competent medical evidence showing that the 
veteran's major depression is related to a service-connected 
disability.

2.  The veteran's audiometric test results for both ears 
correspond to a numeric designation no worse than Level II.

3.  Prior to June 28, 2003, the veteran's cervical spine 
disability was manifested by mild degenerative changes and 
pain; it was not manifested by intervertebral disc disease 
(IDS), unfavorable or favorable ankylosis of either the 
cervical or the entire spine, or moderate limitation in range 
of motion of the cervical spine; and there was no objective 
evidence of radiculopathy.

4.  From June 28, 2003, the veteran's cervical spine 
disability has not been manifested by IDS, unfavorable or 
favorable ankylosis of either the cervical or the entire 
spine, or severe limitation in range of motion of the 
cervical spine; forward flexion approximates no more than 30 
degrees with pain and combined range of motion of the 
cervical spine is not greater than 170 degrees; there was no 
objective evidence of radiculopathy.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, major 
depression is secondary to a service-connected 
disability(ies).  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2005).

2.  The criteria for a compensable rating for bilateral high 
frequency hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2005).

3.  Prior to June 28, 2003, the schedular criteria for a 
rating in excess of 10 percent for cervical strain were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290 (2002).

4.  From June 28, 2003, the schedular criteria for a rating 
in excess of 20 percent for cervical strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection for major depression and for 
higher (or compensable) ratings have been met for the 
veteran's cervical spine and hearing loss disabilities.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

In the present case, a March 2002 letter satisfied notice 
requirements for elements (1), (2) and (3) above with regard 
to the veteran's increased ratings claims, but it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The March 2002 letter informed the veteran of what additional 
information or evidence was needed to support his increased 
rating claims, asked him to tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him, and to send the information describing additional 
evidence or the evidence itself to VA.  That letter advised 
the veteran that, if VA did not receive the information or 
evidence within 60 days, VA would decide his claims based 
only on the evidence VA had received and any VA examinations 
or medical opinions.  Similarly, the Board finds that an 
October 2004 letter satisfied notice requirements for all 
four elements above with regard to the veteran's secondary 
service-connection claim, as the RO informed the veteran that 
he must submit evidence that a service-connected disability 
either caused or aggravated his current depression disorder 
and requested that he let VA know of any evidence that might 
support his claim or, if he had any evidence in his 
possession, to send it to VA.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  With regard to 
service connection for major depression, the AOJ will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when implementing the 
award; however, it this case the Board notes that the 
effective date cannot be any earlier than the date of receipt 
of his original claim.  With regard to his increased ratings 
claims, the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date, if a 
higher disability rating was granted on appeal.  However, in 
light of the facts that a compensable rating for the 
veteran's hearing loss and a 10 percent rating for cervical 
strain prior to June 28, 2003 have been denied and the issue 
of an earlier effective date for a 20 percent rating for 
cervical strain is being remanded for compliance with VA 
notice, there can be no possibility of any prejudice to the 
claimant under the holding in Dingess/Hartman.  Neither the 
veteran nor his representative has alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In light of the above and 
the Board's favorable decision granting service connection 
for major depression, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.   See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

A.  Service Connection

The veteran contends that his depression is due to, or 
aggravated by, his service-connected hearing loss and 
cervical strain.  He claims that he is depressed because he 
is in constant pain from his cervical strain, as well as 
because of the isolation and inability to communicate, which 
his hearing loss has caused.  Service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

A June 2003 VA mental disorders examiner noted that the 
veteran meets the criteria for major depressive disorder and 
obsessive compulsive disorder (OCD) and that he has a history 
of having these disorders since 1990, for which he has been 
treated at the Savannah VA outpatient clinic.  He added that 
the veteran's symptoms of depression and OCD have been 
controlled on medications but did not comment on the etiology 
of the veteran's psychiatric disorder(s).  Even so, several 
VA treatment records link the veteran's depressive disorder 
to his service-connected disabilities.  For example, an 
initial July 2002 VA mental health visit report reveals that 
the veteran had been diagnosed with depression and OCD about 
a year ago and started on Prozac.  A September 2002 VA mental 
health progress note confirms that the veteran had already 
been diagnosed with major depression and OCD by his private 
rheumatologist and was taking Prozac and Buspar.  July, 
September and December 2002 VA mental health attending 
progress notes reflect assessments that the veteran's 
recurrent major depression with increased depression is 
related to the veteran's hearing loss and back pain.  A June 
2003 mental health note shows that the veteran was depressed 
about his hearing loss, feeling socially awkward and feeling 
less like socializing because of it.  Resolving the doubt in 
the veteran's favor, the Board finds that the competent 
evidence shows that the appellant's major depression is due 
to, and has been aggravated, by the veteran's service-
connected disabilities and his claim is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.310.

B.  Increased Ratings

The veteran contends that his hearing loss warrants a 
compensable rating and that his cervical spine disability is 
more severe than the current ratings suggest.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7(2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

1. Hearing Loss

The veteran's November 1971 separation examination report 
includes a notation that the veteran had bilateral 
sensorineural hearing loss, secondary to acoustic trauma, for 
which the RO granted service connection in a December 1971 
rating decision.

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling, under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  A rating for 
hearing loss is determined by a mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85(2005).  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  Id.  

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

Although schedular criteria for rating disorders of the ear 
were changed in 2003, during pendency of this appeal, that 
change related to tinnitus, not hearing loss, and therefore 
that change does not result in an different outcome.  See 68 
FR 25,822-01 (May 14, 2003).  

At a March 2002 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
70
100
LEFT
15
10
15
65
80

The average was 50 in the right ear and 42.5 in the left ear.  
Speech recognition ability was 84 percent in the right ear 
and 88 percent in the left ear.  The impression was right ear 
results were within normal limits from 250 through 2000 
Hertz, dropping to severe high frequency sensorineural 
hearing loss at 3000 Hertz and to profound at 4000 Hertz.  
Results for the left ear were within normal limits from 250 
through 2000 Hertz, dropping to moderately severe 
sensorineural hearing loss at 3000 Hertz and to severe at 
4000 Hertz.  Speech discrimination was good, bilaterally.  A 
medical evaluation was not indicated.  These results warrant 
findings of hearing acuity of Level II in both ears under 
Table VI commensurate with a noncompensable rating under 
Table VII of 38 C.F.R. § 4.85.

At a June 2003 VA audiological evaluation, the veteran 
complained of not being able to hear or understand people 
when there is background noise, particularly in crowds, 
social gatherings, while attending church, and when listening 
to the TV or to the radio, either at home or in his car.  He 
also reported intermittent tinnitus with dizziness.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
75
90
LEFT
20
10
10
70
75

The average was 46.25 in the right ear and 41.25 in the left 
ear.  Speech recognition ability was 94 percent in the right 
ear and 92 percent in the left ear.  The impression was 
severe high frequency sensorineural hearing loss in the range 
from 3000 to 8000 Hertz, except at 3000 Hertz in the right 
ear where the loss is moderately severe.  No medical follow-
up was required.  These results warrant findings of hearing 
acuity of Level I in both ears under Table VI commensurate 
with a noncompensable rating under Table VII of 38 C.F.R. 
§ 4.85.  

The Board has considered the veteran's argument that his 
hearing loss warrants a compensable rating and that VA 
hearing examinations do not adequately measure his inability 
to hear.  He acknowledges that VA does test using 
"background noise" but it is usually wind, or something 
which is not similar to other people talking at a restaurant, 
or dishes bumping into each other.  On review, the Board 
finds that the VA hearing test results contain all findings 
necessary for rating the current severity of the veteran's 
disability as the RO complied with the regulations and 
provided the veteran an examination for hearing impairment, 
which was conducted by a state-licensed audiologist and 
included a controlled speech discrimination test and a 
puretone audiometry test without the use of hearing aids.  
See 38 C.F.R. § 4.85(a).  

The evidence of record clearly weighs against the assignment 
of a compensable rating.  The Board has reviewed the hearing 
tests in the record and, unfortunately, it does not provide a 
basis for a compensable evaluation.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  As noted above, a rating for 
hearing loss is reached by a mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann, 3 Vet. App. at 349.  
In this case, application of the Rating Schedule to the 
numeric designations assigned based upon the relevant 
findings obtained upon VA audiological examination show that 
the criteria for a compensable rating are not warranted.  The 
evidence of record does not show that the veteran's hearing 
loss  has caused marked interference with employment, or 
necessitated frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).

As the preponderance of the evidence weighs against the 
assignment of an increased (compensable) rating for bilateral 
high frequency hearing loss, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); see 38 C.F.R. § 3.102 (2005); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2. Cervical Strain

In October 1970, the veteran sustained a neck injury and 
developed stiffness and pain.  He was treated consistently 
during October and November 1970 for cervical sprain 
including muscle spasm and later placed on limited duty in 
May and June 1971, for which the RO granted service 
connection in a December 1971 rating decision.  The veteran 
claims that he has become so use to his neck hurting with 
movement, that he does not complain each time he turns his 
head.  He indicated that his neck becomes stiff on non-
movement, so that it hurts worse after a period of being 
still (such as at night).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since September 2001 and 
the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a); 69 Fed. Reg. 32,449 (June 10, 2004); see 
also VAOPGCPREC 3-2000.  
 
Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002) for rating limitation of motion 
of the cervical spine, a maximum 30 percent rating was 
warranted when severe; a 20 percent rating was warranted when 
moderate; and a 10 percent rating when mild.  Regarding the 
current Diagnostic Codes 5237 for cervical strain and 5242 
for degenerative arthritis of the spine under the revised 
spine rating criteria effective September 26, 2003, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  Forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.  Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.  Normal 
forward flexion of the cervical spine in zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242).

The veteran was noted to have degenerative disease by x-rays 
done on examination in March 2002, but he has not been 
diagnosed with IDS.  On September 23, 2002, new rating 
criteria for IDS became effective.  67 Fed. Reg. 54,345 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 until September 26, 2003 when it was recodified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243).  The revised 
diagnostic code now provides for the evaluation of IDS (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurological 
signs and symptoms resulting from IDS that are present 
constantly, or nearly so.  It is also noted that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using the evaluation criteria for the 
most appropriate diagnostic code or codes.  Neurologic 
disabilities are evaluated separately using evaluation 
criteria for the most appropriate diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2005).

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 or 8511 (2005), for rating upper and 
middle radicular group neuropathy, a 20 percent rating is 
warranted when the incomplete paralysis is mild, 30 (minor) 
or 40 (major) percent when moderate, 40 (minor) or 50 (major) 
percent when severe, and 60 (minor) and 70 (major) percent 
when there is complete paralysis.

Reviewing the evidence of record, under the revised spinal 
disorder rating criteria delineated in Diagnostic Codes 5237 
and 5242 effective in September 2003, the veteran has not 
been shown, at any time during the pendency of this appeal, 
to have favorable or unfavorable ankylosis of either the 
cervical or the entire spine, that is, ankylosis resulting 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching, to warrant either a 40, 50 or 
100 percent rating.  Moreover, the veteran has not been shown 
to have forward flexion of the cervical spine of 15 degrees 
or less to warrant a 30 percent rating.  Since the veteran 
has not been diagnosed with IDS, a rating under the former or 
revised IDS rating criteria is not for application.  

Prior to June 28, 2003

The Board concludes that, even with consideration of DeLuca, 
the preponderance of the evidence did not show more than some 
limitation of range of motion with some pain and mild 
degenerative joint disease.  This is so because private 
treatment records from July 1999 to December 2002 reveal 
that, when examined in July 1999 for complaints of neck pain, 
his cervical spine x-rays were unmarkable, except for a 
little bit of posterior facet joint sclerosis in the upper 
cervical spine.  Neurosensory examination was intact.  The 
impression was neck and back pain with relatively normal 
radiological and physical examination.  In September 2001, 
the veteran again complained of neck pain and morning 
stiffness lasting from 30 minutes to an hour.  For the most 
part he slept well and had no increase in fatigue.  On 
examination, his neck was supple without lymphadenopathy.  
Myofascial-type tenderness was noted in the occipital area 
but the joints themselves were without any increased warmth, 
swelling or tenderness.  The impression included myofascial 
tenderness of the upper extremities.  In November 2001, the 
veteran reported that he had hurt his neck, that he could 
hardly turn his neck, and that he had to sleep sitting up in 
a chair.  On examination, tenderness in the posterior strap 
muscles of the neck on the right was noted.  Otherwise, he 
had no crepitus in his neck, his neck moved well, and the 
remainder of the examination was unremarkable.  The 
impression was pain accentuation syndrome with neck pain.  At 
a December 2002 follow-up visit, the examination was 
unremarkable.  The impression was pain accentuation 
syndrome/fibromyalgia.

The Board also notes that, at a March 2002 VA spine 
examination, the veteran complained of pain in the neck on 
movement of any type of stressed activity, noting that the 
pain got worse on lying flat especially at night.  He denied 
any trouble doing fine coordinated activity with the upper 
extremities, weakness or numbness in the upper extremities, 
or radiation of pain from the neck to the upper extremities.  
On examination, the cranial nerves II-XII were intact.  Motor 
system was 5/5 with normal bulk and tone.  Sensation was 
normal for pinprick to all modalities.  Coordination was 
within normal limits.  Range of motion was normal with 
flexion to 90 degrees, extension to 70 degrees, side flexion 
to 45 degrees, left and right, and rotation to 90 degrees, 
left and right.  X-rays of the cervical spine revealed mild 
degenerative joint disease.  The impression included history 
of pain in the neck without any evidence of cervical 
radiculopathy on examination.  At a November 2002 VA follow-
up visit, the veteran complained of recurrent neck and 
bilateral upper arm radicular pain periodically for which 
Naprosyn and rare use of Vicodin was effective.  The 
impression included chronic neck pain.  At a January 2003 VA 
visit, the veteran still had recurrent neck pain, but felt 
"pretty good."  May 2003 VA notes reveal the veteran 
characterized his neck pain as 4 on a scale of 1 to 10 and 
that a cervical magnetic resonance imaging (MRI) study showed 
no surgically correctable pathology but some mild arthritic 
changes and that the veteran had been on muscle relaxers and 
oral narcotics for years.

From June 28, 2003

Similarly, from June 28, 2003, the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's cervical strain.  Even with consideration of 
DeLuca, and resolving all doubt in the veteran's favor, the 
Board concludes that as of June 28, 2003, the evidence of 
record warrants no more than a 20 percent rating for cervical 
strain.  At a June 2003 VA spine examination, the veteran had 
degenerative disease of the cervical spine as shown on a 
cervical MRI, which revealed mild spondylosis with mild right 
neural foraminal narrowing at C3-C4 and mild left neural 
foraminal narrowing at C6-C7.  Forward flexion for the 
cervical spine was noted to be 30 degrees (29 actually), 
extension and rotation were to 30 degrees, and lateral 
flexion was to 20 degrees (18 actually).  Motion was limited 
throughout by pain.  No kyphosis or no ankylosis was noted.  
Muscle tone and power was normal in all extremities.  Muscle 
spasms were not appreciated.  Sensory examination was normal.  
Because of decreased range of motion, the veteran's cervical 
strain disability more nearly approximates 30 degrees in 
forward flexion and a combined range of motion of the 
cervical spine not greater than 170 degrees, squarely meeting 
the criteria for a 20 percent rating and no more.  Such range 
of motion results do not approximate severe limitation in 
motion of the cervical spine.  As noted above, during the 
pendency of his appeal, the veteran has not been shown to 
have favorable or unfavorable ankylosis of either the 
cervical or the entire spine, or forward flexion of the 
cervical spine of 15 degrees or less.  Also there is no 
objective evidence of radiculopathy to warrant a rating under 
38 C.F.R. § 4.124a, Diagnostic Codes 8510 or 8511.

Given the evidence described above, the Board finds that 
there is no basis under 38 C.F.R. § 4.71a for awarding an 
evaluation in excess of 10 percent prior to June 28, 2003, or 
an evaluation in excess of 20 percent after June 27, 2003, 
for cervical strain.  As the preponderance of the evidence is 
against the claim for higher evaluations, the benefit-of-the-
doubt doctrine does not apply; therefore, the claim for 
higher evaluations must be denied.  Gilbert, 1 Vet. App at 
55-57.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected cervical spine 
disability, alone, presents an exceptional or unusual 
disability picture, so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2005).  The Board notes that the 
veteran is retired and he has not alleged that his cervical 
spine disability significantly interfered with his ability to 
earn an income or interferes with his daily life, family, and 
social activities.  There is no evidence of hospitalization 
for neck pain.  Thus, the Board concludes that there is no 
evidence of record that the veteran's service-connected 
cervical spine disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The regular schedular 
standards and the compensable ratings currently assigned, 
adequately compensate the veteran for any adverse impact 
caused by his service-connected cervical spine disability.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Service connection for major depression is granted.

A compensable rating for bilateral high frequency hearing 
loss is denied.

An increased rating in excess of 10 percent prior to June 28, 
2003, for cervical strain, is denied.

An increased rating in excess of 20 percent after June 27, 
2003, for cervical strain, is denied.


REMAND

Regarding the remaining issue on appeal, the Board finds that 
VA's duty to notify a claimant for VA benefits has not been 
fulfilled.  Consequently, a remand is required to comply with 
the notice  provisions contained in 38 C.F.R. § 3.159(b).  

The veteran claims that the effective date for a 20 percent 
rating for his cervical strain should be September 28, 2001, 
the date of his claim for an increased rating. 

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) and (b) (West 
2002); 38 C.F.R. § 3.400(o) (2005).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2005).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2005), he 
obtained the procedural benefits bestowed by 38 C.F.R. 
§ 3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1), an informal claim for 
increase will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

The Board observes that no VA notice has been given with 
respect to entitlement to an earlier effective date.  
Although an October 2005 statement of the case provided the 
veteran with 38 C.F.R. § 3.400, but it did not specifically 
discuss that, if he could show that his cervical spine 
disability had worsened during the year prior to his 
September 2001 informal claim, he might warrant an earlier 
effective date for an increased rating.  Therefore, on 
remand, VA must provide him with specific information 
concerning what is needed to establish an earlier effective 
date with regard to the above issue and what, if any, 
additional information he needs to submit to establish 
entitlement to earlier effective date.  See Quartuccio, 16 
Vet. App. at 187.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1. The VA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004.  
In particular, VA must inform the 
claimant: (1) about the information and 
evidence needed to establish an earlier 
effective date for an increased rating 
under the provisions of 38 C.F.R. 
§§ 3.400(o)(1) and (2) and 3.400(q) to 
include consideration of informal claims 
under 38 C.F.R. § 3.157; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his remaining 
claim.  The claims file must include 
documentation that VA has complied with 
the VA's redefined duties to notify and 
assist a claimant, as set forth in the 
VCAA.

2.  After completion of the above, VA 
should readjudicate the appellant's 
earlier effective date claim.  In so 
doing, VA must review the record to 
ascertain whether, prior to October 2, 
2001, there was an earlier informal claim 
of record for an increased rating and 
consider the provisions of 38 C.F.R. 
§§ 3.400(o)(1) and (2) and (q).  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


